DETAILED ACTION
Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 12, 2019, February 3, 2020, and September 22, 2020 are being considered by the examiner.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Hall et al. (U.S. Patent 5,567,815) in view of Lee et al. (U.S. Patent  Application Publication 2014/0163163 A1 or U.S. Patent 9,309,371).
With regard to the limitations of claim 1, Hall discloses an anionic polymerization initiator represented by The precursor functionalizing agent is formed by: (1) reacting a secondary amine (Formula I) and diisopropenyl benzene (Formula II), and (2) subsequently reacting the precursor functionalizing agent (formula III) formed in step (1) with RLi to form a funtionalizing agent, X-Li, as displayed in formula (IV):

    PNG
    media_image1.png
    154
    683
    media_image1.png
    Greyscale


and wherein R, R' and R" have been previously defined and the secondary amino radical is the radical remaining upon the removal of the secondary amino hydrogen (R'--NH--R") from the secondary amine compound of formula (I) (col. 1, lines 8-11; col. 5, lines 1-15).


Claim 1 is different from Hall’s prior art in that (1) G1 and G2 of a compound represented by chemical formula 1 comprise at least two of ortho-, meta-, and para-isomers on the basis of a disclosed benzene structure, and (2) a polar substituent forms a coordinate bond on the basis of an alkali metal or alkali earth metal contained in G1.
Regarding above difference (1), Hall discloses a compound 

    PNG
    media_image2.png
    460
    711
    media_image2.png
    Greyscale

represented by chemical formula (III) as a functionalizing agent that is used in the preparation of the anionic polymerization initiator (col. 4, lines 42-59). In view of such disclosure, the further inclusion of an ortho- or meta-isomer in a composition comprising a para-isomer is a feature that could be added by a person skilled in the art without any technical difficulty.


Both references are analogous art because they are from the same field of endeavor concerning new polymerization initiator compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to add a polar additive during the synthesis of a polymerization initiator as taught by Lee in Hall’s polymerization initiator composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 1.
Therefore considering that both Hall and Lee are in the same technical field relating to the polymerization initiator compositions, there would not be any particular difficulty in deriving the invention as in claim 1 by applying the order of adding the polar additive in Lee to the polymerization initiator of Hall, and the effects resulting therefrom could be sufficiently predicted.
With regard to the limitations of claim 2, the combined teaching of Hall and Lee does not disclose a ratio of the sum weight of the ortho- and meta isomers to the weight ratio of the para isomer. 
It is noted that the ratio of the sum weight of the orho- and meta isomers to the weight ratio of the para-isomer is a result effective variable, and therefore, it is within the In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It has been found that, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); and, "a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the ratio of the sum weight of the orho- and meta isomers to the weight ratio of the para isomer within the claimed range in the combined teaching of Hall and Lee’s polymerization initiator composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 2. Furthermore it is noted that an optical effect exhibiting range could be derived by a person skilled in the art through repeated experiments, and it is not considered that the numerical limitation has critical significance.
With regard to the limitations of claim 3, the combined teaching of Hall and Lee discloses tetrahydrofuran, ditetrahydrofurylpropane, diethylether, etc. as polar additives (US163’, paragraph [0055]). 
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Hall et al. (U.S. Patent 5,567,815) in view of Lee et al. (U.S. Patent  Application Publication 2014/0163163 A1 or U.S. Patent 9,309,371) as applied to claims 1-3 above and further in view of Fayt et al. (U.S. Patent 5,554,696).
The disclosure of Hall and Lee’s references resided in § 4 is incorporated herein by reference.   
With regard to the limitations of claim 4, Hall discloses a method for preparing an anionic polymerization represented by chemical formula (IV):

    PNG
    media_image1.png
    154
    683
    media_image1.png
    Greyscale

by reacting an organolithium compound with a functionalizing agent represented by chemical formula (III) (col. 4, line 41 through col. 5, line 11).
Claim 4 is different from Hall’s prior art in that (1) G'1 and G'2 of the compound represented by chemical formula 2 comprise at least two of ortho-, meta-, and para-isomers on the basis of the disclosed benzene structure, (2) a modification initiator is prepared by adding a polar additive, and (3) a step of reacting the modification initiator with a conjugated diene compound is included. 
Regarding above difference (1), Hall discloses a compound

    PNG
    media_image2.png
    460
    711
    media_image2.png
    Greyscale

represented by chemical formula (III) as a functionalizing agent that is used in the preparation of the anionic polymerization initiator (col. 4, lines 42-59). In view of such disclosure, the further inclusion of an ortho- or meta-isomer in a composition comprising a para-isomer is a feature that could be added by a person skilled in the art without any technical difficulty.
Regarding above difference (2), Lee discloses that the polar additive is added during the synthesis of the polymerization initiator (paragraphs [0061] - [0064], [0070]). Considering that both Hall and Lee are in the same technical field relating to the polymerization initiator, there would not be any particular difficulty in deriving the invention by applying the order of adding the polar additive of Lee to the polymerization initiator of Hall, and the effects resulting therefrom could be sufficiently predicted.

All three references are analogous art because they are from the same field of endeavor concerning new polymerization initiator compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to apply the polymerization initiator preparation method of Fayt in the combined teaching of Hall and Lee’s polymerization initiator composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 4.
With regard to the limitations of claim 5, the combined teaching of Hall, Lee and Fayt does not disclose a ratio of the sum weight of the ortho- and meta isomers to the weight ratio of the para isomer. 
It is noted that the ratio of the sum weight of the orho and meta isomers to the weight ratio of the para isomer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It has been found that, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); and, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the ratio of the sum weight of the orho and meta isomers to the weight ratio of the para isomer within the claimed range in the combined teaching of Hall, Lee and Fayt’s polymerization initiator composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 5. Furthermore it is noted that an optical effect exhibiting range could be derived by a person skilled in the art through repeated experiments, and it is not considered that the numerical limitation has critical significance.
With regard to the limitations of claim 6, Hall discloses an organolithium compound (col. 4, lines 60-67).
With regard to the limitations of claim 7, Hall discloses the organometal compound and a method for preparing an anionic polymerization initiator by reacting equal amounts of the amine compound and the organolithium compound (example 1).  
With regard to the limitations of claim 8, the combined teaching of Hall, Lee and Fayt discloses tetrahydrofuran, ditetrahydrofurylpropane, diethylether, etc. as polar additives (US’163, paragraph [0055]).
With regard to the limitations of claim 9, the combined teaching of Hall, Lee and Fayt does not disclose an equivalent ratio of the polar additive to the component represented by chemical formula 2. 
In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It has been found that, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); and, "a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the equivalent ratio of the polar additive to the component represented by chemical formula 2 within the claimed range in the combined teaching of Hall, Lee and Fayt’s polymerization initiator composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 9. Furthermore it is noted that an optical effect exhibiting range could be derived by a person skilled in the art through repeated experiments, and it is not considered that the numerical limitation has critical significance.
Claim 10 pertains to a method for preparing a polymer, comprising a step of reacting a polymerization initiator composition comprising the component represented 
As indicated above, Hall discloses a method for preparing a polymer by reacting a diene monomer with an anionic initiator (col. 1, lines 7-16). Although the combined teaching of Hall and Lee does not disclose a step of reacting an additional conjugated diene compound, Fayt discloses a method for preparing an anionic polymerization initiator, in which the conjugated diene monomer is additionally reacted after s-butyllithium, 1,3-diisopropenylbenzene, and the tertiary amine are reacted (claims 1-2). 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to apply the polymerization initiator preparation method of Fayt in the combined teaching of Hall and Lee’s polymerization initiator composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 10.
With regard to the limitations of claim 11, Hall discloses 1,3-butadiene and styrene (example 2). 
With regard to the limitations of claim 12, the combined teaching of Hall, Lee and Fayt does not disclose a molar ratio of the polymerization initiator composition comprising the compound represented by Formula I to the conjugated diene compound. 
It is noted that the molar ratio of the polymerization initiator composition comprising the compound represented by Formula I to the conjugated diene compound  is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum 
It has been found that, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); and, "a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the r molar ratio of the polymerization initiator composition comprising the compound represented by Formula I to the conjugated diene compound within the claimed range in the combined teaching of Hall, Lee and Fayt’s polymerization initiator composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 12. Furthermore it is noted that an optical effect exhibiting range could be derived by a person skilled in the art through repeated experiments, and it is not considered that the numerical limitation has critical significance.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762